Citation Nr: 0121013	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  98-02 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to June 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 1997 rating determination by the Atlanta, Georgia, 
Regional Office (RO).


REMAND

Following its preliminary review of the claims file, the 
Board finds that additional development with respect to the 
merits of the claim for service connection for PTSD is 
warranted.  

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
3.304(f) (2000).  

The veteran was diagnosed with PTSD by a November 1996 VA 
examiner.  However, that examination report notes only that 
the veteran served in a war zone and that he was exposed to 
dead bodies; no specific in-service stressful experience 
underlying the diagnosis is identified.  The question 
remains, moreover, as to whether the additional criteria for 
establishing service connection for PTSD are met.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (2000); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborates his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

The veteran's military records confirm he had service in 
Vietnam from August 16, 1970 to August 15, 1971, but there no 
evidence that clearly establishes that he engaged in combat 
with the enemy.  The veteran's DD 214 shows that he was 
assigned to the 572d Engineer Battalion as a rock drill 
operator and later assigned to the 554th Engineer Battalion 
as an asphalt production specialist.  Moreover, his listed 
decorations do not include any awards typically awarded for 
combat or for valor in combat.  

The veteran provided information regarding his claimed 
stressors in a statement received by the RO sometime in 
November 1996.  A principal event singled out as a stressor 
occurred during a land clearing operation when he witnessed 
the death of a new recruit.  He also stated that he was 
involved in a rocket attack while operating a bulldozer.

A request was made of the United States Armed Services Center 
for Research of Unit Records (Unit Records Center) to verify 
the veteran's stressors; however, it appears that only the 
veteran's personnel records and DD-214 were provided to that 
office.  In an October 1998 letter, the Unit Records Center 
responded that in order to provide research regarding 
casualties, the veteran would have to submit more specific 
information, including dates, names, unit assignments and a 
brief description of the incident.  There is no indication 
that the RO forwarded the Unit Records Center letter to the 
veteran, or that it requested any further information from 
the veteran.  

The Board notes that, historically, veteran has not been 
forthcoming with specific details regarding his alleged in-
service stressful experiences, to include in response to RO 
requests for further information.  However, during his March 
2001 Travel Board Hearing the veteran was also able to 
provide additional information regarding the death, which 
occurred during the land clearing operation.  The veteran 
testified that he could not remember the name of the 
serviceman but did recall that this death occurred some time 
between February and March 1970.  He also reported, for the 
first time, that in August 1970, he witnessed a fatal 
helicopter crash.  He testified that at that time he was at 
Camp Smith at the Bao Loc Pass, but he did not know the 
individuals who were killed or the unit they were assigned 
to.  The veteran also testified that while in Vietnam, he was 
subjected to sniper fire as a rock drill operator and asphalt 
production specialist and was extremely anxious and scared.

While the Board acknowledges that the RO has attempted to 
verify the veteran's reported combat action and in-service 
stressful experiences, in view of the foregoing, and to 
ensure that the veteran is given every consideration with 
respect to the instant appeal, the Board finds that further 
development with respect to the merits of the claim on appeal 
is warranted.  

The RO should attempt to obtain any additional information 
from the veteran regarding the alleged combat action/in-
service stressful events.  Since there is no legal 
requirement that either combat action or the occurrence of 
specific in-service stressful experiences must be established 
only by official records, the veteran should also be invited 
to statements from former service comrades or others that 
establish his alleged combat service or the occurrence of his 
claimed in-service stressful experiences.  See Gaines v. 
West, 11 Vet. App. 353, 359 (1998); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  The Board notes that the veteran has provided a lay 
statement confirming the occurrence of some of the veteran's 
in-service stressful experiences by an individual who claimed 
he served in the veteran's unit.  The veteran should also be 
invited to provide evidence (preferably, official military 
records) confirming that the individual in question, in fact, 
served with him.  

However, even if the veteran fails to provide additional 
information or evidence, the RO should undertake all 
necessary development to attempt to corroborate the claimed 
combat action and/or specifically claimed events 
independently.  The Board would emphasize, however, that 
requiring corroboration of every detail, including the 
veteran's personal participation [in the claimed event(s)], 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  

In the event that, upon completion of the above requested 
development (and any other development deemed warranted by 
the record), either combat participation (to which a 
purported stressor is related) or specific in-service 
stressful experience ) is corroborated, the veteran should 
undergo further examination for the purposes of determining 
whether the corroborated in-service event(s) is sufficient to 
constitute a stressor underlying a diagnosis of PTSD.  

As a final note, the Board also points out that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, among other things, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which, among other things, eliminates 
the well-grounded claim requirement, and redefines the 
obligations of VA with respect to the duties to notify and 
assist a claimant.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 (November 9, 2000), or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See also 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

The above-requested development appears to be consistent with 
the Act.  However, the fact that the Board has identified 
specific bases for remand in this case does not relieve the 
RO of ensuring compliance with the notification and 
development provisions of the Act.  Therefore, in addition to 
the above-requested development, the RO should also undertake 
any other indicated development and/or notification action 
while the claim is on remand.

In view of the foregoing, this case is hereby REMANDED to the 
RO the following:

1.  The RO should contact the veteran and 
ask him to provide specific information 
concerning the claimed combat service/in-
service stressful events that led to his 
PTSD.  Such information should include 
the dates and locations of the alleged 
events, as well as full names and units 
of the individuals involved.  The veteran 
is advised that this information is 
vitally necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information can not be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed combat 
service/in-service stressful experiences.  
The veteran should also be invited to 
submit lay evidence corroborating his 
claimed in-service stressful experiences, 
as well as official evidence establishing 
that the individual(s) providing 
supporting statement(s) in fact served in 
the same unit with and during the same 
time period as the veteran.  

2.  Regardless of the veteran's response, 
if any, unless the RO determines that 
evidence sufficient to establish the 
occurrence of the claimed combat action 
(to which alleged stressors are related) 
or specific in-service stressful 
experiences has been received, the RO 
should prepare a letter outlining the in-
service stressful experiences described 
by the veteran, with his correct unit and 
company identified in the letter, and 
should forward such letter, along with 
appropriate supporting documents, to the 
United States Armed Services Center for 
Research of Unit Records.  That 
organization should be requested to 
provide any information that might 
corroborate the veteran's alleged in-
service stressful experiences.  The RO 
should also undertake any further 
development suggested by that 
organization, to include recommended 
contact with any other entities.

3.  The RO should prepare a report 
detailing the nature of any combat 
actions (to which a purported stressor is 
related) or specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the claims file.  If no combat 
action/claimed in-service stressful 
experience has been verified, then the RO 
should so state in its report, skip the 
development request in paragraphs 4 and 
5, below, and proceed with paragraph 6.  

4.  If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to, and be reviewed by, 
the examiner.  In rendering a 
determination as to whether the 
diagnostic criteria for PTSD are met, the 
examiner is instructed that only verified 
combat action (to which a claimed in-
service stressful experience is related) 
or specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  The typewritten report of 
examination must include all examination 
findings, along with the complete for 
each opinion expressed and conclusion 
reached.

5.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

8.  After completion of the foregoing, 
and after undertaking any indicated 
development and/or notification action 
the RO should readjudicate the claim on 
appeal, on the merits, in light of all 
pertinent evidence and legal authority, 
to specifically include that cited to 
herein.  The RO must review the claim on 
the merits, and provide adequate reasons 
and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

9.  If the determination remains adverse 
to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 






remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




